Exhibit 10.1

PERFORMANCE GOALS
FOR PERFORMANCE UNIT AWARDS GRANTED IN 2013 UNDER
THE BAKER HUGHES INCORPORATED 2002 DIRECTOR & OFFICER
LONG-TERM INCENTIVE PLAN AND
THE BAKER HUGHES INCORPORATED 2002 EMPLOYEE
LONG-TERM INCENTIVE PLAN
1.
2013 Performance Unit Program

The Performance Unit Program, a component compensation program established under
each of the Baker Hughes Incorporated 2002 Director & Officer Long-Term
Incentive Plan and the Baker Hughes Incorporated 2002 Employee Long-Term
Incentive Plan (the “PUP”), provides for cash awards for participants if
performance goals are met during the term of the PUP. The performance goals are
related to the Company’s achievement as compared to a peer group of companies.
Achievement is measured over multiple performance periods from the beginning of
2013 to the end of 2015. Twenty-five percent of the Total Unit Value is
determined based upon one year performance relative to certain specified
performance criteria during each of 2013, 2014, and 2015. The final twenty-five
percent of the Total Unit Value is calculated at the end of 2015 based upon the
cumulative performance of the Company over the three-year performance period
2013 through 2015.
[image1.gif]
2.
Performance Goals for the Performance Period

For Performance Unit Awards granted by BHI in 2013 under the Plan, the
performance goals are based upon the Company’s (1) change in Revenue as compared
to the Peer Group, and (2) Return on Capital Employed or ROCE as compared to the
Peer Group measured in absolute terms as well as the percentage growth in ROCE
as compared to the Peer Group. For each performance goal, if the Company’s
performance as compared to the Peer Group is the highest, the Company’s
performance rank shall be first.





1



--------------------------------------------------------------------------------

Exhibit 10.1

[image2.gif]
(a)One Year Performance Periods
Revenue Growth. For the 2013 Performance Period, the 2014 Performance Period and
the 2015 Performance Period, the Company’s One Year Interval Percentage Increase
in Revenue for its 2013, 2014 and 2015 fiscal years, respectively, shall be
compared against the One Year Interval Percentage Increase in Revenue for all
members of the Peer Group.
Return on Capital Employed. For the 2013 Performance Period, the 2014
Performance Period and the 2015 Performance Period, the Company’s ROCE for its
2013, 2014 and 2015 fiscal years, respectively, shall be compared against the
ROCE for all members of the Peer Group during the applicable Current Period, as
an absolute measure. In addition, as a relative measure, for the 2013
Performance Period, the 2014 Performance Period and the 2015 Performance Period,
the Company’s One Year Interval Percentage Increase in ROCE for its 2013, 2014
and 2015 fiscal years, respectively, shall be compared against the One Year
Interval Percentage Increase in ROCE for all members of the Peer Group.
(b)    Three-Year Performance Period
Revenue Growth. For the Three-Year Performance Period, the Three-Year Percentage
Increase in Revenue of the Company shall be compared against the Three‑Year
Percentage Increase in Revenue for all members of the Peer Group as of December
31, 2015.
Return on Capital Employed. For the Three‑Year Performance Period, the sum of
the ROCE of the Company for the 2013 Performance Period, the 2014 Performance
Period and the 2015 Performance Period shall be compared against the sum of the
ROCE for each member of the Peer Group for the 2013 Performance Period, the 2014
Performance Period and the 2014 Performance Period, as an absolute measure. For
the relative measure in the Three‑Year Performance Period, the Three-Year
Percentage Increase in ROCE of the Company shall be compared against the
Three-Year Percentage Increase in ROCE for all members of the Peer Group as of
December 31, 2015.

2



--------------------------------------------------------------------------------

Exhibit 10.1

3.
Payout Percentage Based on Peer Group Ranking

For the Revenue Growth metric, the Unit Value earned during an applicable
performance period (the 2013 Performance Period, the 2014 Performance Period,
the 2015 Performance Period or the Three-Year Performance Period) for each of
the three performance goals is $25.00 times the payout percentage listed below.
The average of the $25.00 Unit Value Amounts earned during a performance period
is used to determine the Period Unit Value for the performance period. The
payout under each Performance Unit will be based on 12 measures (three Peer
Group Ranking results achieved during four discrete performance periods.)
2013, 2014, 2015, and Three-Year Performance Period
Peer Group Rank in Revenue Growth
5th
4th
3rd
2nd
1st
Payout Percentage
0%
45%
90%
135%
200%



The payout percentage for ROCE will be based on a combination of the company’s
rank in absolute ROCE as well as the company rank in percentage growth in ROCE.


[image3.gif]


In the example below, for illustrative purposes, Year 1 Revenue growth rank was
5th and 0 percent of $25.00 is $0. ROCE absolute rank was 2nd and the ROCE rank
in Growth was 2nd, so the matrix above indicates a payout percentage of 135%,
and 135% percent of $25.00 is $33.75. The Period Unit Value based upon the
performance in Year 1 is $16.88. For each Performance Unit awarded, the sum of
the Period Unit Values for each of the performance periods equals the Total Unit
Value.

3



--------------------------------------------------------------------------------

Exhibit 10.1

[image4.gif]
Note that levels of achievement contained in the foregoing example are not
forecasts by the Company of its expected levels of achievement. Rather, the
levels of achievement for purposes of the illustrative example were selected at
random.
If the Peer Group is reduced by merger(s) or otherwise during the term of the
Three-Year Performance Period the Committee shall make such adjustments to the
Unit Value Amount chart as it deems appropriate in its sole discretion. Such
adjustments shall not increase the amounts that would have been payable under
the Unit Value Amount chart absent such adjustments.
4.    Peer Group
The Peer Group is as follows for the performance periods ending in 2013, 2014,
and 2015, and for the Three-Year Performance Period.
Peer Group
(5 Companies)
Baker Hughes Incorporated
Halliburton Company
National Oilwell Varco Incorporated
Schlumberger Limited
Weatherford International Ltd.



5.    General Performance Unit Formula
Except as otherwise specified in the Terms and Conditions, the aggregate amount
payable to a Participant for a Performance Unit Award granted in 2013 under the
Baker Hughes Incorporated 2002 Director & Officer Long-Term Incentive Plan and
the Baker Hughes Incorporated 2002 Employee Long-Term Incentive

4



--------------------------------------------------------------------------------

Exhibit 10.1

Plan shall be equal to the number of Performance Units granted to the
Participant multiplied by the Final Performance Unit Award Value.
The Compensation Committee shall determine in writing the extent to which the
Performance Goals applicable to the Performance Unit Awards have been satisfied
before the Company makes any payments under the Performance Unit Awards.
Subject to the terms of the Plan, the Performance Unit Award and the Terms and
Conditions, unless prior to the Scheduled Payment Date a Change in Control (as
defined in the Terms and Conditions) occurs or the Participant forfeits his
Performance Unit Award, on the Scheduled Payment Date the Company shall pay the
Participant an amount equal to the Final Performance Agreement Award Value
(prorated in accordance with the Terms and Conditions in the event of the
Retirement, death or permanent disability of the Participant within the meaning
of the Terms and Conditions).
The Compensation Committee may not increase the Final Performance Unit Award
Value for, or otherwise increase the aggregate amount payable to a Participant
for the performance period under, a Performance Unit Award Agreement issued by
BHI in 2013 under the Baker Hughes Incorporated 2002 Director & Officer
Long-Term Incentive Plan or the Baker Hughes Incorporated 2002 Employee
Long-Term Incentive Plan.
Capitalized terms that are not defined herein shall have the meaning ascribed to
such terms in the Plan or the Terms and Conditions.
6.    Adjustments
Revenue Growth and Return on Capital Employed may be determined by including or
excluding, in the Compensation Committee’s discretion, items that are determined
to be extraordinary, unusual in nature, infrequent in occurrence, related to the
disposal or acquisition of a segment of a business, or related to a change in
accounting principal, in each case, based on Financial Accounting Standards
Board (FASB) Accounting Standards Codification (ASC) 225-20, Income Statement,
Extraordinary and Unusual Items, and FASB ASC 830-10, Foreign Currency Matters,
Overall, or other applicable accounting rules, or consistent with Company
accounting policies and practices in effect on the date these Performance Goal
are established.
7.    Definitions
For Performance Unit Award Agreements issued by Baker Hughes Incorporated
(“BHI”) in 2013 under the Baker Hughes Incorporated 2002 Director & Officer
Long-Term Incentive Plan and the Baker Hughes Incorporated 2002 Employee
Long-Term Incentive Plan, the terms set forth below shall have the following
meanings:
“Capital Employed” means an amount equal to the Relevant Company’s total
shareholders’ equity at the close of the Current Period plus the Relevant
Company’s long-term debt, short-term borrowing and the current portion of
long-term debt at the close of the Current Period.
“Company” means BHI and all of its Affiliates in which BHI directly or
indirectly has a capital investment.

5



--------------------------------------------------------------------------------

Exhibit 10.1

“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company.
“Current Period” means the fiscal year of the Relevant Company that coincides
with or ends within the fiscal year of the Company to which the applicable
Performance Goal applies.
“EBIT” means earnings before deduction of interest and taxes.
“Final Performance Unit Award Value” or “Total Unit Value” means the sum of the
Unit Values for the 2013 Performance Period, the 2014 Performance Period, the
2015 Performance Period and the Three-Year Performance Period.
“One Year Interval Percentage Increase in Revenue” means the result of (a) minus
(b), divided by (c), where (a) is the Revenue of the Relevant Company for the
Current Period, (b) is the Revenue of the Relevant Company for the Prior Period,
and (c) is the Revenue of the Relevant Company for the Prior Period.
“One Year Interval Percentage Increase in ROCE” means the result of (a) minus
(b), divided by (c), where (a) is the ROCE of the Relevant Company for the
Current Period, (b) is the ROCE of the Relevant Company for the Prior Period,
and (c) is the ROCE of the Relevant Company for the Prior Period.
“Participant” means the person to whom a Performance Unit Award is granted.
“Peer Group” means the group identified in Section 4.
“Performance Units” means the number of performance units listed in the
Participant’s agreement evidencing his or her Performance Unit Award.
“Performance Unit Award” means a Performance Unit Award granted under the Plan
in 2013.
“Plan” means the Baker Hughes Incorporated 2002 Director & Officer Long-Term
Incentive Plan or the Baker Hughes Incorporated 2002 Employee Long-Term
Incentive Plan, as applicable.
“Prior Period” means the fiscal year of the Relevant Company that coincides with
or ends within the fiscal year of the Company immediately preceding the fiscal
year of the Company to which the applicable Performance Goal applies.
“Relevant Company” means the Company or a member of the Peer Group.
“Return on Capital Employed” or “ROCE” means the Relevant Company’s EBIT for the
Current Period, divided by the Relevant Company’s Capital Employed.
“Revenue” means the revenue of the Company or the revenue of a particular member
of the Peer Group, as applicable.
“Scheduled Payment Date” means March 15, 2016.
“Three-Year Interval Percentage Increase in Revenue” means the result of
(a) minus (b), divided by (c), where (a) is the Revenue for the Relevant Company
for the Current Period corresponding to the final

6



--------------------------------------------------------------------------------

Exhibit 10.1

fiscal year of the Company ending during the Three‑Year Performance Period, (b)
is the Revenue of the Relevant Company for the Prior Period corresponding to the
fiscal year of the Company immediately prior to the first fiscal year of the
Company beginning during the Three‑Year Performance Period and (c) is the
Revenue of the Relevant Company for the Prior Period corresponding to the fiscal
year of the Company immediately prior to the first fiscal year of the Company
beginning during the Three‑Year Performance Period.
“Three-Year Interval Percentage Increase in ROCE” means the result of (a) minus
(b), divided by (c), where (a) is the ROCE for the Relevant Company for the
Current Period corresponding to the final fiscal year of the Company ending
during the Three‑Year Performance Period, (b) is the ROCE of the Relevant
Company for the Prior Period corresponding to the fiscal year of the Company
immediately prior to the first fiscal year of the Company beginning during the
Three‑Year Performance Period and (c) is the ROCE of the Relevant Company for
the Prior Period corresponding to the fiscal year of the Company immediately
prior to the first fiscal year of the Company beginning during the Three‑Year
Performance Period.
“Three-Year Performance Period” means the three-year period beginning January 1,
2013, and ending December 31, 2015.
“2013 Performance Period” means the one-year period beginning January 1, 2013,
and ending December 31, 2013.
“2014 Performance Period” means the one-year period beginning January 1, 2014,
and ending December 31, 2014.
“2015 Performance Period” means the one-year period beginning January 1, 2015,
and ending December 31, 2015.
“Terms and Conditions” means the Terms and Conditions of Performance Unit Award
Agreements adopted by the Compensation Committee with respect to Performance
Unit Awards.
“Unit Value” or “Period Unit Value” means the averages of the Unit Value Amounts
per Performance Unit earned with respect to a performance period as specified in
Section 3.
“Unit Value Amount” means the applicable dollar amount specified in the first
chart in Section 3.

7

